                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8       STRIKE 3 HOLDINGS, LLC,                            Case No.18-cv-05998-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER GRANTING DEFENDANT'S
                                                  v.                                          UNOPPOSED MOTION TO PROCEED
                                  10
                                                                                              ANONYMOUSLY
                                  11       JOHN DOE SUBSCRIBER ASSIGNED IP
                                           ADDRESS 73.223.125.160,                            Re: Dkt. No. 42
                                  12
Northern District of California




                                                         Defendant.
 United States District Court




                                  13

                                  14          Plaintiff Strike 3 Holdings, LLC (“Strike 3”) sues for alleged infringement of copyrights

                                  15   Strike 3 says it holds for several adult films. At the outset of this litigation, this Court prohibited

                                  16   Strike 3 from publicly disclosing the Doe defendant’s identity, absent defendant’s consent or leave

                                  17   of court. Dkt. No. 9. After Strike 3 obtained early discovery identifying defendant, the Court

                                  18   provisionally granted Strike 3’s motion to seal defendant’s name and other personal identifying

                                  19   information. Dkt. No. 16. If defendant wished to proceed anonymously in these proceedings, the

                                  20   Court stated that he would be required file a motion seeking such relief. Id.

                                  21          Defendant has answered the complaint, denying liability (Dkt. No. 29), and now moves to

                                  22   proceed anonymously (Dkt. No. 42). Although Strike 3 does not agree with all of the assertions

                                  23   defendant makes in that motion, Strike 3 does not oppose the requested relief. Dkt. No. 43. The

                                  24   matter is deemed suitable for decision without oral argument, and the July 2, 2019 hearing is

                                  25   vacated. Civ. L.R. 7-1(b).1

                                  26
                                  27
                                       1
                                  28    All parties have expressly consented that all proceedings in this matter may be heard and finally
                                       adjudicated by a magistrate judge. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73.
                                   1          Although the use of fictitious names in judicial proceedings is at odds with the public’s

                                   2   right of access to judicial proceedings, the Ninth Circuit permits a party to preserve his or her

                                   3   anonymity “special circumstances when the party’s need for anonymity outweighs prejudice to the

                                   4   opposing party and the public’s interest in knowing the party’s identity.” Does I thru XXIII v.

                                   5   Advanced Textile Corp., 214 F.3d 1058, 1067-68(9th Cir. 2000). Thus, parties are permitted to

                                   6   use pseudonyms in the unusual case when nondisclosure of the party’s identity is necessary to

                                   7   protect that party from harassment, injury, ridicule or personal embarrassment. Id. Courts in this

                                   8   district have recognized that “[a]n allegation that an individual illegally downloaded adult motion

                                   9   pictures likely goes to matters of a sensitive and highly personal nature, including one’s

                                  10   sexuality.” Strike 3 Holdings LLC v. Doe, No. 19-cv-01666-LB, 2019 WL 1865928, at *3 (N.D.

                                  11   Cal., Apr. 25, 2019).

                                  12          Upon consideration of defendant’s moving papers, the current state of the record, and the
Northern District of California
 United States District Court




                                  13   applicable legal standard, the Court finds good cause to permit defendant to proceed anonymously

                                  14   at this time. Defendant’s motion is granted as follows:

                                  15          1. Defendant is permitted to proceed anonymously in this matter and shall be referred to

                                  16              in all court filings as “John Doe.”

                                  17          2. Other than defendant’s IP address, Strike 3 shall not disclose defendant’s name,

                                  18              address, telephone number, email, social media username, or any other personal

                                  19              identifying information that it may now know or may subsequently learn.

                                  20          3. All documents containing defendant’s name or other personal identifying information

                                  21              shall be filed under seal. The parties are instructed to follow the procedure outlined in

                                  22              Civil Local Rule 79-5 for documents they seek to file under seal. Redacted copies of

                                  23              such documents must also be filed in the public record, redacting only defendant’s

                                  24              name and any other personal identifying information in a way that defendant’s identity

                                  25              cannot be discerned from the redacted public filings.

                                  26          4. This order shall remain in effect unless and until the Court orders otherwise, and only

                                  27              after defendant has had a fair opportunity to challenge the disclosure of any identifying

                                  28
                                                                                         2
                                   1             information.

                                   2         IT IS SO ORDERED.

                                   3   Dated: June 17, 2019

                                   4

                                   5
                                                                     VIRGINIA K. DEMARCHI
                                   6                                 United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 3
